Citation Nr: 0840893	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for residuals of a 
maxilla fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to December 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 2007 the veteran appeared before the undersigned 
Veterans Law Judge at a travel board hearing held at the St. 
Petersburg, Florida RO.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a compensable rating for his service-
connected residuals of a maxilla fracture.  At his December 
2007 hearing the veteran testified that that his bite is off 
and therefore his dentures do not fit him.  

VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (2008).

Dental and oral conditions are rated under Diagnostic Codes 
9900 through 9916 of VA's Schedule of Ratings-Dental and Oral 
Conditions.  38 C.F.R. § 4.150 (2008).  The veteran's 
disability is currently evaluated under Diagnostic Code (DC) 
9916, malunion or nonunion of the maxilla.  Under DC 9916, 
malunion or nonunion of the maxilla warrants a compensable 
rating for moderate or severe displacement.  

A VA examination was conducted in September 2006.  It was 
noted that the veteran was involved in a car accident in 
Vietnam and at that time suffered facial fractures, had his 
lower jaw immobilized, and lost teeth numbered 8, 9, and 10.  
A dental examination found that the veteran was missing teeth 
numbered 1, 3, 4, 5, 8, 9, 10, 12, 16, 18, 19, 24, 30, and 
31.  Clinical findings of mild to moderate occlusal wear, 
suspect bruxism, dentition in general good repair, and 
peridontitis with accumulation of calculus were noted.  It 
was noted further that there was no musculature soreness, no 
limitations of opening or closing the mouth, no difficulty 
eating or talking, no pain when opening or closing, and no 
TMJ sounds.  It was further noted that the veteran admitted 
to not wearing his lower partial dentures due to bothersome 
rubbing of the gums.  A panoramic radiograph revealed mild 
alveolar bone loss.

The September 2006 examination report notes that the veteran 
is missing a number of teeth and that he does not wear his 
lower dentures due to its rubbing against his gums.  Under DC 
9913 a compensable evaluation is warranted when certain teeth 
are lost due to the loss of substance of the body of the 
maxilla or mandible and when these losses cannot be restored 
by a suitable prosthesis.  The veteran contends that he 
cannot wear his lower prosthesis.  The September 2006 
examination report notes that he was not wearing his lower 
prosthesis but does not indicate which of the veteran's teeth 
were lost due to his service connected disability, and 
whether his service connected disability prevents his use of 
a suitable prosthesis, such as dentures, as the veteran 
seemed to imply during his December 2007 hearing. 

Thus, pursuant to 38 C.F.R. § 3.159(c)(4) and in order to 
clarify the extent of residual disability, the veteran should 
be afforded a new dental examination to determine the 
severity of his current residuals of a maxilla fracture.

Additionally, a review of the notice letters sent to the 
veteran show that they do not comply with 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b)(1)(2008) and Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  Specifically, because the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement (as provided in Diagnostic Code 9905) or test 
result), VA must provide at least general notice of that 
requirement to the claimant.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Taking note of the above discussion of 
the required elements of proper notice, 
send the veteran corrective notice 
pursuant to 38 U.S.C.A. § 5103(a) in light 
of the requirements set out in Vazquez-
Flores, regarding the information and 
evidence necessary to substantiate a claim 
of entitlement to a compensable evaluation 
for residuals of a maxilla fracture.  

2.  Thereafter, schedule the veteran for 
VA dental examination to determine the 
severity of his residuals of a maxilla 
fracture.  The examiner should discuss 
whether or not there is any bone loss of 
the maxilla and/or mandible (other than 
alveolar process loss) that is due to the 
maxillary fracture; the extent of any 
tooth loss due to his service connected 
disability and whether there is loss of 
masticatory surface due to the maxillary 
fracture that cannot be restored by the 
use of a suitable prosthesis (DC 9913); 
whether there is any maxilla malunion or 
nonunion (DC 9916) and if so whether it is 
slight, moderate, or severe; and whether 
the veteran's temporomandibular 
articulation is limited and if so to what 
degree (DC 9905).

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination, and a detailed 
rationale for all medical opinions must be 
provided.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim for an increased rating should 
be readjudicated.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations, not already provided, 
considered pertinent to the issues 
currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


